EXHIBIT 10.9

FORM OF SECURITY AGREEMENT







SECURITY AGREEMENT




SECURITY AGREEMENT, dated as of             , 2006, by and among The Enlightened
Gourmet, Inc., a Nevada Corporation (the "Borrower"), and the parties listed on
Exhibit A hereto (individually and collectively, “Lender”) having addresses as
listed on Schedule A hereto.

Preliminary Statement




Concurrently herewith, Borrower is issuing a series of Convertible Promissory
Notes in the collective amount of up to $1.5 Million  (collectively, the
“Notes”) to the Lender, a copy of a form of which is attached hereto as Exhibit
B.  Contemporaneously with Borrower’s and the Lender’s execution of the
Agreement, Borrower has agreed to secure its obligations to the Lender pursuant
to the Notes, by granting the Lender a security interest in all of the
Collateral hereinafter referred to.  




1.

Security Interest.  Borrower assigns, transfers and grants to the Lender, as
security for the payment, observance and performance of all Borrower’s
obligations under this Agreement and the Notes (collectively, the
“Obligations”), a security interest in all of Borrower’s right, title and
interest in and to all of the following property of Borrower, whether now owned
or hereafter acquired or existing, wherever located, including, without
limitation, all products and proceeds thereof and such rights to insurance and
proceeds of insurance (the “Collateral”):




(a)  all present and future rights of Borrower to the payment of money whether
due or to become due and whether or not earned by performance, including,
without limitation, accounts, chattel paper, documents, instruments and money
(the “Accounts”);




(b)  all present and future other general intangibles and contract rights,
including, without limitation, (i) all patents, copyrights, trademarks,
tradenames, service marks and service names, all applications for the issuance
or registration of any of the foregoing and all rights in respect of or in any
way relating to any of the foregoing; (ii) all rights under licenses as licensor
or licensee; (iii) all works of authorship, including without limitation access,
source and object codes of all computer programs developed, owned or used by
Borrower; (iv) all know-how and proprietary information whether or not subject
to patents or copyrights; (v) goodwill; (vi) rights to enforce employment
agreements and (vii) rights, in writing or at law or in equity, to prevent
others from doing acts that constitute unfair competition with Borrower or
misappropriation of its property;




(c) 30 Million shares of common stock of Borrower being provided to the Escrow
Agent under the accompanying Escrow Agreement (a copy of which is annexed hereto
as Exhibit C) (which amount it is understood shall decrease pro rata in the
event of conversion of any of the secured Promissory Notes and shall only act as
security pro rata for each secured party);   








1







--------------------------------------------------------------------------------

(d)  all present and future monies, securities, credit balances, deposits,
deposit accounts and other property of Borrower now or hereafter held or
received by or in transit to the Lender or its affiliates or at any other
depository or other institution from or for the account of Borrower whether for
safekeeping, pledge, custody, transmission, collection or otherwise, and all
present and future liens, security interests, rights, remedies, title and

interest in, to and in respect of Accounts and other Collateral;




(e)  records concerning any of the foregoing, whether in writing or in any
electronic or magnetic media including all access codes of all computer programs
which make available such records in human-readable form.




It is expressly agreed that the security interest in items 1 (a), (b), (d) and
(e) shall be discharged if an when the Borrower obtains subsequent additional
financing (after the current Note offering of up to $1.5 Million) in an
additional amount of no less than $1 Million dollars.




2.

Representations, Warranties and Covenants of Borrower.  Borrower represents,
 warrants and covenants to the Lender as follows:




(a)  Borrower is an entity duly organized, validly existing and in good standing
under the laws of the State of Nevada and is in good standing in each other
jurisdiction in which it is required to be qualified.  The execution, delivery
and performance of this Agreement are (i) within Borrower’s powers and have been
or will be duly authorized by such votes of the managers and/or members, as the
case may be, as applicable law requires, and (ii) not in contravention of law
nor of the terms of Borrower’s (x) organizational documents (including, without
limitation, any operating agreement) or (y) any material indenture, agreement or
undertaking to which Borrower is a party or by which it is bound the effect of
which would give rise to a material adverse effect on Borrower.




(b)  Borrower has good and merchantable title to the Collateral and, except for
any existing liens for taxes not yet due and payable, there are no claims,
liens, charges, security interests or other encumbrances against the Collateral
and Borrower will defend the Collateral against all claims and demands of all
persons at any time claiming the same or any interest therein.  Notwithstanding
the foregoing, it is understood that Borrower is currently indebted in the
approximate amount of $400,000 to certain investors, and that such investors may
have a prior lien on the Collateral hereunder; it is further represented by
Borrower that the proceeds being received in connection with the loans from the
Lender are being in part utilized to repay these investors in part and
extinguish or decrease any lien relating to the $400,000 that these prior
investors may have upon the Collateral being utilized hereunder to secure the
Lender;




(c)  The records concerning the Collateral will at all times during the term of
this Agreement be made available to Lender, Charles Morgan Securities or their
agents and representatives upon 24 hours notice, at Borrower's expense, and at a
location convenient to Lender, CMS or their agents and representatives;








2







--------------------------------------------------------------------------------

(d)  Borrower will notify the Lender promptly of (i) any change in the location
of its principal place of business or of its records concerning the Collateral,
 (ii) the establishment of any new place where its Accounts are kept, or other
new place of business, (iii) the change in the state of formation of Borrower
and (iv) any change in the nature of the legal entity which is Borrower (e.g.,
change from a limited liability company to a general partnership).







3.

Further Assurances.    Borrower irrevocably and unconditionally authorizes the
Lender (or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming the Lender or its designee as
the secured party and Borrower as debtor, as the Lender may require, and
including any other information with respect to Borrower or otherwise required
by part 5 of Article 9 of the Uniform Commercial Code of such jurisdiction as
the Lender may determine, together with any amendment and continuations with
respect thereto, which authorization shall apply to all financing statements
filed on, prior to or after the date hereof.  Borrower hereby authorizes the
Lender to adopt on behalf of Borrower any symbol required for authenticating any
electronic filing.  In the event that the description of the Collateral in any
financing statement naming the Lender or its designee as the secured party and
Borrower as debtor includes assets and properties of Borrower that do not at any
time constitute Collateral, whether hereunder, under any of the Related
Documents or otherwise, the filing of such financing statement shall nonetheless
be deemed authorized by Borrower to the extent of the Collateral included in
such description and it shall not render the financing statement ineffective as
to any of the Collateral or otherwise affect the financing statement as it
applies to any of the Collateral.  In no event shall Borrower at any time file,
or permit or cause to be filed,  any correction statement or termination
statement with respect to any financing statement (or amendment or continuation
with respect thereto) naming the Lender or its designee as secured party and
Borrower as debtor.  Borrower shall do such other acts as the Lender may
reasonably request to establish and maintain the security interest in the
Collateral created by this Agreement.




4.  Accounts Covenants.




(a)

Borrower shall notify the Lender promptly of: () any material delay in
Borrower's performance of any of its obligations to any account debtor or the
assertion of any claims, offsets, defenses or counterclaims by any account
debtor, or any disputes with account debtors, or any settlement, adjustment or
compromise thereof, and () all material adverse information relating to the
financial condition of any account debtor. As used herein, in the Notes, the
term “account debtor” shall include, without limitation, any person or entity
who owes any monies or other form of compensation to Borrower.




(b)

With respect to each Account and any other monies or other forms of compensation
owing to Borrower : (i) in the event of a default, no payments shall be made
thereon except payments immediately delivered to the Lender pursuant to the
terms of this Agreement and the Notes, () no credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor except for credits, discounts, allowances or extensions made or given in
the ordinary course of Borrower's business in accordance with practices and
policies previously disclosed to the Lender, and (iii) none of the transa­ctions
giving rise thereto will violate any applicable State or Federal laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms.








3







--------------------------------------------------------------------------------

(c)

The Lender shall have the right at any time or times, in the Lender's name or in
the name of a nominee of the Lender, to verify the validity, amount or any other
matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.




(d)

Borrower shall deliver or cause to be delivered to the Lender, with appropriate
endorsement and assignment, with full recourse to Borrower, all chattel paper
and instruments which Borrower now owns or may at any time acquire immediately
upon Borrower's receipt thereof, except as the Lender may otherwise agree.




                    (e) The Lender may, at any time or times that an Event of
Default exists or has occurred and is continuing, () notify any or all account
debtors that the Accounts and the other Collateral have been assigned to the
Lender and that the Lender has a security interest therein and the Lender may
direct any or all accounts debtors to make payment directly to the Lender, ()
extend the time of payment of, compromise, settle or adjust for cash, credit,
return of merchandise or otherwise, and upon any terms or conditions, any and
all Accounts or other obligations included in the Collateral and thereby
discharge or release the account debtor or any other party or parties in any way
liable for payment thereof without affecting any of the Obligations, () demand,
collect or enforce payment of any Accounts or such other obligations, but
without any duty to do so, and the Lender shall not be liable for its failure to
collect or enforce the payment thereof nor for the negligence of its agents or
attorneys with respect thereto and () take whatever other action the Lender may
deem necessary or desirable for the protection of its interests.  All invoices
and statements sent to any account debtor shall state that the Accounts and such
other obligations have been assigned to the Lender and are payable directly and
only to the Lender to the Account (as such term is defined in the Notes) and
Borrower shall deliver to the Lender such originals of documents evidencing the
Accounts or such other Collateral as the Lender may require.




5.

Preservation and Protection of Collateral.  Borrower will not waste or destroy
the Collateral, nor sell, transfer, assign, pledge or otherwise dispose of the
Collateral or any interest therein to any person.




6.

Discharge of Liens.  The Lender may, at its option, discharge all taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral and may pay for the preservation of the Collateral, and Borrower
agrees to reimburse the Lender on demand for any payment made, or any expense
reasonably incurred, by the Lender pursuant to this authorization.




7.

Rights on Default.  If Borrower shall fail to meet any payment Obligation or
otherwise breaches an Obligation (each, an “Event of Default”), the Lender shall
have the following rights:




(a)

It may, by notice to Borrower, declare the entire amount of the Obligations to
be due and payable immediately, and upon any such declaration said amount shall
become and be immediately due and payable.




(b)

It shall have and may exercise all rights and remedies of a secured party under
the Uniform Commercial Code.








4







--------------------------------------------------------------------------------

(c)

If any notification of intended disposition of the Collateral is required by
law, such notification, if mailed, shall be deemed properly given if mailed at
least five days before such disposition in the manner for giving notices
hereunder.  Any proceeds of any disposition of the Collateral may be applied by
the Lender to the payment of expenses of the Lender in connection with the
exercise of its rights or remedies, including reasonable fees and disbursements
of attorneys, and any balance of such proceeds may be applied by the Lender to
the payment of the Obligations in accordance with the terms of the Notes or in
such other order of application as the Lender shall determine.




(d)

It may take possession of the Collateral and for the purposes thereof enter the
premises at which any Collateral is located.  Borrower acknowledges that the
Lender may at their sole option exercise its rights of entry and possession
under this and the following Section without resort to judicial process.




8.

Remedies Cumulative, etc.  No remedy herein conferred upon or reserved to the
Lender is intended to be exclusive of any other remedy and each such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity.  No delay or
omission of the Lender to exercise any right or power accruing upon any Event of
Default shall impair any such right or power, or shall be construed to be a
waiver of any such Event of Default or any acquiescence therein, and every power
and remedy given by this Agreement to the Lender may be exercised from time to
time.  Receipt by the Lender of any payment required to be made pursuant to the
Obligations with knowledge of the breach of any provisions of this Agreement or
the Notes shall not be deemed a waiver of such breach.  In addition to all other
remedies provided in this Agreement, the Lender shall be entitled, to the extent
permitted by applicable law, to injunctive relief in case of the violation, or
attempted or threatened violation, of any of the provisions of this Agreement or
the Notes or to a decree concerning performance of any of the provisions of this
Agreement or the Notes or to any other remedy legally allowed to the Lender.




9.

Security Interest and Rights Not to Be Affected.   Any portion of the Collateral
may be released with the written consent of the Lender, without affecting the
security interest hereof against the remainder.  The taking of additional
security, or the extension or renewal of any Obligation, shall at no time
release or impair the lien of this Agreement or improve the right of any junior
lienholder or any person acquiring an interest in the Collateral; and this
Agreement shall be and remain a first priority security interest on all of the
Collateral not expressly released as permitted hereby, until the Obligations
shall be paid in full.  Unless otherwise required by law, Borrower shall not
have or assert any right, under any statute or rule of law pertaining to the
marshalling of assets or other matter whatever, to defeat, reduce or affect the
right of the Lender, under the provisions of this Agreement, to a sale of the
Collateral for the collection of the Obligations secured hereby (without any
prior or different resort for collection), or the right of the Lender, under the
provisions of this Agreement, to require the payment of the Obligations out of
the proceeds of sale of the Collateral or any portion thereof in preference to
every other person.








5







--------------------------------------------------------------------------------

10.

Notices. All notices, requests and demands hereunder shall be in writing and ()
made to the Lender at the addresses set forth on Exhibit A hereto and to the
Borrower at its address set forth in the Notes, or to such other address as any
party may designate by written notice to the others in accordance with this
provision, and () deemed to have been given or made: if delivered in person,
immediately upon delivery; if by facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day (as such term
is defined in the Notes), one (1) Business Day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.




11.

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the internal laws of the State of New York, without regard
to principles of conflicts of law.




12.

Successors and Assigns.  This Agreement shall inure to the benefit of and shall
bind the successors and assigns of the parties hereto, except that Borrower may
not assign this Agreement or any of its rights or obligations hereunder without
the prior written consent of each of the persons or entities which comprise the
Lender.  Notwithstanding the foregoing, there shall be no valid assignment of
this Agreement or any of the rights or obligations hereunder unless such
assignment is consented to by each of the persons or entities which comprise the
Lender.




13. Amendments and Waivers.  Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of the Lender,
and as to amendments, as also signed by an authorized officer of Borrower.  The
Lender shall not, by any act, delay, omission or otherwise be deemed to have
expressly or impliedly waived any of its rights, powers and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of the
Lender.  Any such waiver shall be enforceable only to the extent specifically
set forth therein.  A waiver by the Lender of any right, power and/or remedy on
any one occasion shall not be construed as a bar to or waiver of any such right,
power and/or remedy which the Lender would otherwise have on any future
occasion, whether similar in kind or otherwise.  Notwithstanding the foregoing,
no amendment, modification, waiver or discharge shall be validly executed by the
Lender unless executed by each of the persons or entities which comprise the
Lender.




14. Partial Invalidity.  If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.




15. Entire Agreement.  This Agreement and the Notes, any supplements hereto or
thereto, and any instru­ments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.








6







--------------------------------------------------------------------------------

16.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
such counterparts together shall constitute one instrument.  Facsimile
signatures shall also be deemed as originals and shall be fully enforceable as
if they contained original signatures.




17.

Acknowledgement.   The parties hereto acknowledge that the parties which
comprise the Lender will enter into an agreement dated on or about the date
hereof which will memorialize the agreement among such parties with respect to,
among other things, the relative priority among each other with respect to the
Collateral and the distribution of the Collateral upon the happening of certain
events.




       

BALANCE OF PAGE

INTENTIONALLY LEFT BLANK





7







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered, in its name and behalf.




                                BORROWER:

                                THE ENLIGHTENED GOURMET, INC.










                                By: __________________________

Name:

Title:




                                LENDER:










                                 By: _________________________

     Name:

     Title:





8







--------------------------------------------------------------------------------

EXHIBIT A




Persons or Entities Which Comprise the Lender








9





